           Case 1:19-cv-02802-ER Document 8 Filed 01/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC ROGERS,

                           Plaintiff,
                                                                        ORDER
                   – against –
                                                                    19 Civ. 2802 (ER)
QUICK STOP ON FIRST AVE INC., and
1293 FIRST AVENUE REALTY, LLC,

                           Defendants.


RAMOS, D.J.:


       On March 28, 2019, Eric Rogers brought this action against Quick Stop on First Avenue

Inc. and 1293 First Avenue Realty, LLC (together, “Defendants”) for violation of the Americans

with Disabilities Act and related claims. Doc. 1. �ough Defendants were served on April 15,

2019, they have yet to appear in this action or respond to the complaint. Docs. 5-6. On April 2,

2020, the Court directed the parties to submit a joint status report by April 16, 2020 and warned

that “[f]ailure to comply with this Order may result in sanctions including dismissal for failure to

prosecute.” Doc. 7 (citing Fed. R. Civ. P. 41). Because Plaintiﬀ has not responded to the Court’s

Order, or otherwise been in contact with the Court for well over a year, the Court dismisses this

case for failure to prosecute under Federal Rule of Civil Procedure 41(b).

I.     Standard

       Courts evaluating dismissal under Rule 41(b) must consider:
             Case 1:19-cv-02802-ER Document 8 Filed 01/25/21 Page 2 of 3




       (1) the duration of the plaintiﬀ’s failures,
       (2) whether plaintiﬀ had received notice that further delays would result in
           dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay,
       (4) whether the district judge has taken care to strike the balance between
           alleviating court calendar congestion and protecting a party’s right to due
           process and a fair chance to be heard and
       (5) whether the judge has adequately assessed the eﬃcacy of lesser sanctions.


LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). When

weighing these factors, “[n]o single factor is generally dispositive.” Baptiste v. Sommers, 768

F.3d 212, 216 (2d Cir. 2014).

II.    Discussion

       Here, each LeSane factor weighs in favor of dismissal. First, Plaintiﬀ has neither

responded to the Court’s Order nor been in contact with the Court in over a year. “A delay

of eight months to one year in prosecuting a case falls comfortably within the time frames found

suﬃcient” for dismissal under Rule 41(b). Salem v. City of New York, No. 16 Civ. 7562 (JGK),

2017 WL 6021646, at *2 (S.D.N.Y. Dec. 4, 2017) (collecting cases).

       Second, Plaintiﬀ was given notice that his case would be dismissed for failure to

prosecute. Doc. 7 (citing Fed. R. Civ. P. 41). Despite this warning, Plaintiﬀ has not contacted

the Court.

       Third, “prejudice to defendants resulting from unreasonable delay may be presumed[.]”

LeSane, 239 F.3d at 210. Because Plaintiﬀ was unresponsive to the Court’s Order, and has not

otherwise been in contact with the Court in over a year, the Court perceives no circumstances

rebutting this presumption. Virola v. Entire GRVC Dep’t of Mental Health Hygiene Servs., No.

12 Civ. 1005 (ER), 2014 WL 793082, at *3 (S.D.N.Y. Feb. 21, 2014) (presuming prejudice

where plaintiﬀ had no contact with the Court for eight months).



                                                2
            Case 1:19-cv-02802-ER Document 8 Filed 01/25/21 Page 3 of 3




         Fourth, Plaintiﬀ has failed to take advantage of his “right to due process and a fair chance

to be heard[.]” LeSane, 239 F.3d at 209. Indeed, “[i]t is not the function of this Court to chase

dilatory plaintiﬀs while other litigants in this district seek access to the courts.” Hibbert v. Apfel,

No. 99 Civ. 4246 (SAS), 2000 WL 977683, at *3 (S.D.N.Y. July 17, 2000).

         Finally, no weaker sanction than dismissal could remedy Plaintiﬀ’s failure to prosecute

this case. Not only has Plaintiﬀ failed to advance his case for over a year, but he has also failed

to comply with the Court’s Order. Dismissal is appropriate where, as here, Plaintiﬀ “appears to

have abandoned the litigation[.]” Dixon v. Urbanskt, No. 17 Civ. 1123 (PMH), 2020 WL

4347736, at *3 (S.D.N.Y. July 29, 2020); McNair v. Ponte, No. 17 Civ. 2976 (AT) (GWG), 2020

WL 3402815, at *7 (S.D.N.Y. June 18, 2020) (citing abandonment of claims as reason that any

other sanction would be less eﬀective).

         For all of these reasons, the Court dismisses Plaintiﬀ’s case with prejudice. �e Clerk of

Court is respectfully directed to close the case.

         It is SO ORDERED.


Dated:    January 25, 2021
          New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.




                                                    3
